Hall, Judge.
By common law a feme covert can convey neither real or personal property. Before this deed can be read to the Jury, it must appear that there was some existing law authorising the conveyance of land by a feme covert in this mode, or that the acknowledgment of this deed is consonant with some statute of this State.
Woodbridge, Chief Judge.
The lex loci where the land is, ought to regulate the conveyance. At the time this deed was executed and acknowledged, this territory was under the jurisdiction of New-York, and the deed, to be operative, ought to have been executed and acknowledged agreeably to the existing laws of that then colony. The deed cannot be read to the Jury.
Plaintiff nonsuited.
Note. In this cause, after the rejection of the deed by the Court, it was moved to introduce it as a lease, conveying the life estate of the husband in the premises,

*8
Sed per Curiam.

It cannot be read for that purpose. Hesitante Hall.
This decision has been since shaken.